DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends on claim 1 and recites “a plating method” in lines 11-12, while claim 1 also recites “a plating method” in line 27. It is unclear if “a plating method” recited in claim 2 is the same as or different from “a plating method” recited in claim 1. 
Claim 3 is rejected on the same ground as claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2013/0068827, cited in the parent application No. 14/890,881) in view Hashigami et al. (WO 2012/077567, which has an English equivalent of US 2013/0247957, cited in the parent application No. 14/890,881).
Regarding claim 1, Akimoto discloses a method for producing a solar cell module, comprising:
a first conductive layer forming step of forming a first conductive layer (203, fig. 2B; or 302 and 303 in fig. 3A-B; or 402-403 in fig. 4B) on the outer side of a photoelectric conversion section (201-202 in fig. 2A; 301 in fig. 3A; 401 in fig. 4A);
a wiring member bonding step of connecting a wiring member (or tab electrode 204 in fig. 2C, 304 in fig. 3C, 404 in fig. 4C) to the outer side of the first conductive layer (see figs. 2-4); and
a second conductive layer forming step of forming a second conductive layer (205 in fig. 2D, 305 in fig. 3C, 405 in fig. 4C) on the outer side of the first conductive layer thereby forming a lamination structure in which the wiring member (204, 
Akimoto teaches the second conductive layer (205, 305, 405) is different from the first conductive layer (203, 302-303, 402-403, see figs. 2-4). Akimoto also teaches the second conductive layer is made of metal alloy such as Sn/Pb and the first conducive layer is made of conductive powder mixed with non-conductive material (see examples). As such, the metal alloy of second conductive layer will have lower electrical resistance than non-conductive containing material of the first conductive layer.
Akimoto does not teach a plating step such that the second conductive layer is formed on the outer side of the first conductive layer by a plating method. 
Hashigami et al. teaches forming a second conductive layer (205, fig. 4) of a lamination (e.g. an electrode) on the outer side of a first conductive layer (204, fig. 4) by a plating method among other methods (see [0046]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of Akimoto by forming the second conductive layer on the outer side of the first conductive layer by a plating method as taught by Hashigami et al., because Hashigami et al. teaches the plating method (step) to form the second conductive layer is among other methods to be used to form a conductive layer and such modification would involve nothing more than use of known method step for its intended use to form a conductive layer in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hashigami et al. (WO 2012/077567, which has an English equivalent of US 2013/0247957) in view of Akimoto (US 2013/0068827).
Regarding claim 1, Hashigami et al. discloses a method for producing a solar cell module including a solar cell (fig. 4), 
wherein the solar cell includes: 
a photoelectric conversion section (201-202, fig. 4, [0022]);  
a finger electrode portion (or the small gridline(s) shown in figs. 4 and 5) extending in a predetermined direction (see figs. 4 and 5) and having a stacked structure (204/205, fig. 4), in which a first conductive layer (204, fig. 4) and a second conductive layer (205, fig. 4) substantially stacked, wherein the second conductive layer (205) is different from the first conductive layer (204, see fig. 4) and has the electrical resistance is lower than the electrical resistance of the first conductive layer ([0041]);
a lamination at an intersecting region between the finger electrode portion (or smaller gridlines shown in figs. 4 and 5) or an extension of the finger electrode portion and a wider gridline (see figs. 4 and 5);

a first conductive layer forming step of forming a first conductive layer (204, fig. 4) on the outer side of a photoelectric conversion section (201-202, fig. 4); and 
a plating step of forming the second conductive layer (205) on the outer side of the first conductive layer (204, fig. 4, [0046]) thereby forming a lamination at an intersection region between a finger electrode portion (or smaller gridlines) or an extension of the finger electrode portion and the wider gridline (see figs. 4 and 5).
Hashigami et al. discloses electrically connecting a plurality of solar cells to form a solar cell module ([0011], [0060], claim 19). Therefore, there must be a wiring member connecting a plurality of solar cells, and the wiring member must be connected to the first conductive layer since the first conductive layer is a part of the electrode of the solar cell. 
Hashigami et al. does not teach the wiring member is arranged to intersect the finger electrode portion or an extension of the finger electrode portion, nor do they teach the wiring member bonding step of connecting the wiring member to the outer side of the first conductive layer so that the lamination structure having the wiring member is in direct contact with the first conductive layer.
Akimoto discloses a wiring member (104 in fig. 1, 204 in figs. 2, 304 in figs. 3 and 404 in figs. 4) is arranged on the wider gridline (see figs. 2-4) to intersect the finger electrode portion or an extension of the finger electrode portion (or the smaller gridline, see figs. 2-4), and a wiring bonding step of connecting the wiring member (104, 204, 304, 404) to the outer side of the first conductive layer (103 in fig. 1, 203 in figs. 2, 302-303 in figs. 3, 402-403 in figs. 4, see the bonding step in figs. 2C, 3C and 4C) so that the lamination structure  having the wiring member 
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Hashigami et al. by incorporating a wiring member bonding step of connecting the wiring member to the outer side of the first conductive layer at the wider gridline to form the laminate structure having the wiring member, that is arranged to intersect with the finger electrode portion or an extension of the finger electrode portion and is in direct contact with the first conductive layer as taught by Akimoto, because Hashigami et al. explicitly suggests electrically interconnecting solar cells to form a solar cell module, which require a wiring member for the interconnection, and Akimoto teaches such bonding/attaching of the wiring member would provide sufficient adhesion between the photoelectric conversion section (or the substrate of the solar cell) and the electrode as well as between the electrode and the wiring member (or copper ribbon, see [0004]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over modified Akimoto (US 2013/0068827) or modified Hashigami et al. (WO 2012/077567, which has an English equivalent of US 2003/0247957) as applied to claim 1 above, and further in view of Ballif et al. (WO 2011/045287, cited in the parent application No. 14/890,881).
Regarding claim 2, modified Akimoto or modified Hashigami et al. discloses a method as in claim 1 above, wherein Akimoto discloses including an insulating layer (or silicon nitride passivation layer, see [0032]) and Hashigami et al. also discloses including an insulating layer (see passivation layer 203 in fig. 4, [0022] and [0030]). Hashigami et al. also teaches using the first conductive layer (or the first electrode) as a seed layer to form the second conductive layer 
Modified Akimoto or modified Hashigami et al. does not explicitly disclose an insulation layer forming step of forming the insulation layer on the outer side of the first conductive layer such that the finger electrode portion includes the insulation layer interposed between the first conductive layer and the second conductive layer, wherein the insulation layer has an opening, the first conductive layer and the second conductive layer are electrically continuous with each other through the opening, and the plating step includes forming the second conductive layer electrically continuous with the first conductive layer through the opening formed on the insulation layer by a plating method.
Ballif et al. teaches an insulating layer forming step of forming the insulation layer (18, figs. 3-4) on the outer side of a first conductive layer (16, figs. 3-4, [0026]), and the plating step that uses the first conductive layer (16) as a seed layer and includes forming the second conductive layer (22, figs. 3-4, [0027]) electrically continuous with the first conductive layer (16) through the openings formed on the insulation by the plating method (fig. 4, [0027]), such that the finger electrode portion (14) includes the insulating layer (18) interposed between the first conductive layer (16) and the second conductive layer (22), wherein the insulation layer (18) has an opening (20, see figs. 4b-c), the first conductive layer (16) and the second conductive layer (22) are electrically continuous with each other through the opening (20, see figs. 4b-c), and the plating step includes forming the second conductive layer (22) electrically continuous with the first conductive layer (16) through the opening (20) formed on the insulation layer (18) by a plating method (see figs. 4b-c, [0025-0027]).


Regarding claim 3, modified Akimoto or modified Hashigami et al. discloses a method as in claim 2 above, wherein Akimoto et al. teaches the order of the first conductive layer forming step, the wiring member bonding step and the second conductive layer forming step (see figs. 2-4). Akimoto et al. also teaches the wiring member is arranged on the grid contact. Ballif et al. teaches the order of the first conductive layer forming step, the insulating layer forming step, and the plating step ([0025-0027]) with the plating step being selective to have the second layer being plated on the grid contacts ([0027]).
Modified Akimoto or modified Hashigami et al. teaches the order of forming the first conductive layer, the wiring member bonding step, the insulation layer forming step, and the plating step. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Akimoto or modified Hashigami et al. by prima facie obviousness. MPEP 2144.04. And selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claims  4-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Akimoto (US 2013/0068827) or modified Hashigami et al. (WO 2012/077567, which has an English equivalent of US 2003/0247957) as applied to claim 1 above, and further in view of Lopatin et al. (US 2008/0128268).
Regarding claim 4, modified Akimoto or modified Hashigami et al. discloses a method as in claim 1 above, wherein Hashigami et al. discloses using electroplating as the plating method of forming the second conductive layer (see [0046]).
Modified Akimoto or modified Hashigami et al. does not teach the plating step is performed by immersing the solar cell in a plating solution, and supplying an electrical power to the wiring member to form the second conductive layer in the plating step.
Lopatin et al. teaches using an electroplating method/process (see the title) to form a conductive layer (or step 206 and 208, fig. 2) by immersing the solar cell (320, fig. 7A) in a plating tank (751, fig. 7A) containing a solution ([0018], [0079-0080] and [0089 ]) and supplying 
It would have been obvious to one skilled in the art at the time the invention was made to have performed the plating step of forming the second conductive layer of modified Akimoto or modified Hashigami et al. by immersing the solar cell in a plating solution (or plating tank containing a solution) and supplying an electrical power to the wiring member (or the electrical conductive layer upon which the second conductive layer being formed) as taught by Lopatin et al., because Hashigami et al. explicitly suggests using electroplating method/process to form the second conductive layer (see [0046] of Hashigami et al.) and Lopatin et al. teaches such process would meet the required device performance goals, increase the system throughput thus reduce the process sequence cost of ownership (CoO), achieve low cost method of forming a contact structure for the solar cells that have a low resistivity and clearly defined features ([0016]).

Regarding claim 5, modified Akimoto or modified Hashigami et al. discloses a method as in claim 4 above, wherein the second conductive layer is formed by electroplating and the power for the electroplating process is supplied to the wiring member (see claim 4 above), and such region (the wiring member) is different from a region (e.g. first conductive layer) bonded to the solar cell.


Modified Akimoto or modified Hashigami et al. does not teach supplying an electric power to the wiring member to simultaneously form second conductive layers on the plurality of the solar cells.
Lopatin et al. teaches supplying an electric power (450) simultaneously to the electrical conductive layer (321) upon which the conductive layers on the plurality of solar cells (320) are formed by the electroplating process (see fig. 7A, [0093-0094], also see figs. 7D-H). It is noted the contact interface layer (323) corresponds to the instant second conductive layer (see figs. 2 and 3E-F), and the electrical conductive layer upon which the second conductive layer being formed is the wiring member (or the conductor 322 in figs. 3D-F).
It would have been obvious to one skilled in the art at the time the invention was made to have performed the plating step of forming the second conductive layers of the plurality of solar cells of modified Akimoto or modified Hashigami et al. by supplying an electrical power simultaneously to the wiring member (or the electrical conductive layer upon which the second conductive layer being formed) as taught by Lopatin et al., because Hashigami et al. explicitly suggests using electroplating method/process to form the second conductive layer (see [0046] of Hashigami et al.) and Lopatin et al. teaches such process would meet the required device performance goals, increase the system throughput thus reduce the process sequence cost of ownership (CoO), achieve low cost method of forming a contact structure for the solar cells that have a low resistivity and clearly defined features ([0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726